Citation Nr: 0031390	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  97-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
November 1990. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  This case was previously 
before the Board in March 1998, at which time it was REMANDED 
for additional development.  The case is now, once more, 
before the Board for appellate review. 


FINDING OF FACT

The veteran's service-connected bronchial asthma is currently 
no more than moderate in severity, manifested by rather 
frequent asthmatic attacks (separated by only 10- to 14-day 
intervals), with moderate dyspnea on exertion between 
attacks, an FEV-1 of 56 to 70 percent of predicted, or an 
FEV-1/FVC of 56 to 70 percent; or a need for daily 
inhalational or oral bronchodilator therapy, and/or 
inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for service-connected bronchial asthma are not met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, Code 6602 (1996 and 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA outpatient treatment records covering the period from 
October 1994 to January 1995 show treatment during that time 
for, among other things, bronchial asthma.  On VA pulmonary 
function testing in October 1994, the veteran showed an FEV-1 
of 89 percent of predicted, and an FEV-1/FVC of 67 percent.  
The clinical impression was "mild obstruction."

During the course of VA outpatient treatment approximately 2 
days later, the veteran gave a history of asthma since 1989.  
Reportedly, the veteran experienced symptoms throughout the 
day or night, in cold weather, and with exercise, but also in 
the absence of those predisposing factors.  On physical 
examination, the veteran's lungs exhibited diffused 
inspiratory and expiratory wheezes.  The clinical assessment 
was asthma under poor control.  Additionally noted was that 
the veteran might not be using Asmacort, inasmuch as her last 
refill was dated in late July 1994.  It was recommended that 
the veteran utilize Prednisone bursts, as well as additional 
medications for control of her asthma.

VA outpatient treatment records covering the period from 
January to May 1995 show continued treatment during that time 
for the veteran's asthma.  On physical examination in early 
January 1995, there was noted the presence of inspiratory and 
expiratory wheezes, but with no crackles or rales.  It was 
reported that her occupation was "homemaker" and that she 
was married and had 2 children.

During the course of VA outpatient treatment in early March 
1995, the veteran was described as using Intal, Beconase, and 
Proventil for control of her asthma.  At the time of 
evaluation, the veteran's asthma was described as "stable."

In late April 1995, it was noted that the veteran had 
suffered a "severe" asthma attack the previous day, for which 
she had been seen in the emergency room.  Reportedly, at that 
time, the veteran received two nebulizer treatments, and a 
chest X-ray.  Additionally noted was that the veteran was 
being followed by the pulmonary clinic, but was not using a 
flowmeter.  On physical examination, the veteran moved air 
"well."  Further examination revealed the presence of diffuse 
rhonchi.  The clinical assessment was asthma.  Following 
evaluation, it was recommended that the veteran continue 
using Prednisone on an "as needed" basis.

In July 1995, a VA pulmonary examination was accomplished.  
At the time of examination, it was noted that the veteran had 
been followed on a regular basis in the Chest Clinic of the 
Albuquerque VA Medical Center, and had, on occasion, needed 
to go to the local hospital where she received treatment for 
recurrent attacks.  According to the veteran she "wheezed 
frequently."  The veteran further commented that, while she 
was uncertain whether her asthma had become more severe, she 
was of the opinion that her attacks of "serious wheezing" had 
become more frequent.  Additionally noted was that the 
veteran's husband had apparently noticed that she wheezed 
more at night, and more frequently during the day.  
Reportedly, when seen at the Chest Clinic in April 1995, the 
veteran was considered stable, but shortly following that 
appointment, she found it necessary to go to the local 
hospital for treatment of her asthma.  Apparently, the 
veteran's asthma had a certain "intrinsic" component, such 
that she would typically become worse were she to suffer a 
respiratory tract infection, or engage in "variable 
exercise."

At the time of examination, the veteran stated that she 
experienced wheezing and utilized her Proventil inhaler to 
some extent every day.  Reportedly, approximately twice per 
month, she experienced more severe attacks, lasting 
approximately two days, and requiring the use of her 
Proventil inhaler "about 6 times a day."  In addition, on 
occasion, the veteran required emergency room treatment for 
her asthma.  Current medications included Intal, and 
Proventil and Beconase inhalers.

On physical examination the veteran stood 5 feet, 5 inches 
tall, and weighed 196 pounds.  Her respirations at rest were 
stated to be 20.  The veteran did not cough during the 
examination, nor was there any sign of cyanosis.  The 
veteran's trachea was described as "central," and there was 
no sign of finger clubbing.  When at rest, the veteran 
experienced no dyspnea, however, by her own admission, she 
suffered dyspnea on mild exertion on those occasions when she 
had an attack.  The veteran further commented that walking 
from 3/4 to 1 mile would frequently precipitate an asthma 
attack.

Radiographic studies of the veteran's chest conducted as part 
of her pulmonary examination were within normal limits.  
Pulmonary function testing showed an FEV-1 of 97 percent of 
predicted, and an FEV-1/FVC of 77 percent.  Noted at the time 
of pulmonary function testing was that the veteran's 
ventilation was normal, though her flow volume loop was 
suggestive of mild obstructive lung disease.  The pertinent 
diagnosis noted was of moderately disabling extrinsic and 
intrinsic bronchial asthma, with "disability increasing by 
history."

In late November 1995, the veteran was seen at a private 
medical facility for complaint of an "asthma attack."  On 
physical examination, the veteran's sinuses were described as 
congested.  Additionally noted was that the veteran was 
losing her voice, and exhibited both a productive cough, and 
some shortness of breath.  The clinical assessment was 
sinobronchial syndrome.

Approximately two days later, the veteran was once again seen 
at a private medical facility for a complaint of shortness of 
breath, in conjunction with wheezing and a sore throat.  At 
the time of admission, there was noted some wheezing in the 
upper lobes of the veteran's lungs bilaterally, as well as 
coughing on deep expiration.  The pertinent diagnosis was 
exacerbated asthma.  As part of her followup care, a 
Prednisone regime was discussed with the veteran.

At the time of a period of private hospitalization for an 
unrelated medical problem in March 1996, the veteran denied 
shortness of breath.  

VA outpatient treatment records covering the period from June 
1996 to October 1997 show treatment during that time for, 
among other things, asthma.  In early June 1996, the veteran 
was seen for a complaint of several attacks of asthma per 
week, for which she used a home nebulizer.  Additionally 
noted were problems with a dry and hacky cough of 
approximately 2 weeks' duration.  Reportedly, the veteran had 
last been administered a Prednisone burst approximately 6 to 
8 months earlier.  On physical examination, the veteran's 
lungs were bilaterally clear, with no wheezes.  Treatment was 
with medication.

In July 1996, the veteran was described as '"much improved," 
with only occasional wheezing, and several "mild" flares 
treated with Albuterol.  On physical examination, the 
veteran's lung were clear.  The clinical assessment was 
"doing well," but still with "some wheezing."

In mid-December 1996, the veteran was seen for complaints of 
"problems" with her asthma.  Reportedly, the veteran had 
recently experienced several asthma "flares", but with no 
emergency room visits.  Additionally noted was that the 
veteran's deep flow was down to 250 the previous night.  
Reportedly, the veteran had begun 20 milligrams of Prednisone 
the first night, with the result that her "peak" went up to 
400.  On physical examination, the veteran was in no acute 
distress, though her voice sounded somewhat hoarse.  Further 
examination revealed evidence of mild frontal sinus 
tenderness, as well as diffuse wheezing, mainly "in 
expiratory."  The clinic assessment was asthma, with a number 
of recent exacerbations.  In the opinion of the examiner, the 
veteran's sinusitis constituted the "major trigger" for her 
asthma.  Treatment was with antibiotic medication, and with 
Prednisone, as needed.  Additionally noted was that the 
veteran should restart treatment with inhaled steroids.

In mid-May 1997, the veteran was seen for followup of her 
asthma.  At the time of evaluation, it was noted that the 
veteran was using various inhalers on an "as needed" basis.  
The veteran stated that, over the past month, she had 
experienced problems with sinusitis and/or bronchitis, and 
had recently finished a course of Bactrim.  Current 
complaints consisted of a yellow-tinged mucus, a low grade 
fever, sinus headaches, and "all day wheezing," which became 
worse at night, with the result that the veteran was using 
her Proventil inhaler more frequently.  On physical 
examination, the veteran's frontal sinuses were tender.  The 
veteran's ears and throat were clear, and the lobes of her 
lungs were clear to auscultation.  The clinical assessment 
was asthmatic exacerbation, most likely secondary to an upper 
respiratory infection.  Treatment was with antibiotic 
medication.

During the course of a hearing before a traveling Veterans 
Law Judge in October 1997, the testified that she suffered 
from asthma attacks approximately 3 to 4 times per week.  
According to the veteran, during these "asthma attacks," she 
found it necessary to "breathe real deeply," resulting in 
wheezing and blockage in her throat.  During the course of 
the hearing, the veteran's spouse testified that the veteran 
suffered "asthmatic attacks" approximately 3 times per week.  
According to the veteran, she experienced problems with her 
asthma, "many times a day," and on occasion, found it 
necessary to use her inhaler "20, 25 times a day."

In correspondence of October 1997, the veteran's mother 
stated that the veteran had been "having problems with her 
breathing" on a daily basis since being stationed in Maine.  
She additionally stated there were days when her daughter was 
"so short of breath" that it took all her strength to get 
from the bed to the living room.  According to the veteran's 
mother, the veteran had "1 or 2 months" out of the year when 
her asthma didn't cause her "major problems."

In late December 1997, the veteran was seen in a private 
emergency room for complaints of a "flare-up" of her asthma 
"for the last day or so."  According to the veteran, her 
asthma had become "a lot worse" that night, but was 
responsive to nebulizer treatment at home.  Reportedly, the 
veteran had undergone one nebulizer treatment just prior to 
admission, and came in complaining of shortness of breath and 
difficulty breathing.  She additionally commented that she 
had been "coughing a lot," with a dry, hacky cough for the 
past couple of days.  The veteran complained of 
musculoskeletal-type chest pain, with achiness in her chest.  
She denied any significant sputum production, hemoptysis, 
nausea, vomiting, fever, chills, or other complaints.  At the 
time of admission, the veteran's daily medications included a 
Proventil inhaler, and Serevent, as well as various other 
medications for unrelated medical problems.

On physical examination, it was noted that, as a result of 
the veteran's treatment, she had experienced "some 
significant improvement."  Vital signs revealed a normal 
pulse at 91, and respirations normal at 24.  Oxygen 
saturation was normal at 97 percent on room air.  The 
veteran's lungs showed a slightly diminished airflow, with 
scattered rhonchi and diffuse expiratory and inspiratory 
wheezes, accompanied by a slightly prolonged expiratory 
phase.  The veteran's heart was mildly tachycardic, though 
without significant murmur, rub or gallop.  At the time of 
examination, the veteran's extremities were without 
significant peripheral edema.  During the veteran's emergency 
room stay, she was given a repeat treatment, with incremental 
improvement in her airflow.  Following treatment, the veteran 
commented that she felt "subjectively better."  The pertinent 
clinical impression was acute exacerbation of asthma.

During the course of VA outpatient treatment in early January 
1998, it was noted that the veteran had been seen in the 
emergency room on two occasions (in the morning and evening) 
on December 31, 1997, for "breathing problems and coughing."  
Reportedly, at that time, the veteran had been told that she 
had bronchitis, and was treated with antibiotics and pain 
medication.  According to the veteran, she had been "coughing 
a lot," and using her nebulizer approximately 5 times per 
day.  Additionally noted was that the veteran had received 
treatment with an Atrovent inhaler.  

On physical examination, the veteran's oxygen on room air was 
at 95 percent.  The veteran was in no acute distress.  No 
cough was noted, though her lungs displayed scattered 
expiratory and inspiratory wheezes, but with good air 
movement.  The clinical assessment was of a slowly resolving 
asthma exacerbation.  Treatment was with medication.

In mid-May 1999, a VA pulmonary/respiratory examination was 
accomplished.  At the time of examination, the examiner 
stated that he had been through "all of the veteran's 
records" including her private physician's records.  
Apparently, the veteran had required "emergency room visits" 
3 or 4 times in her whole history, but had never been 
admitted to the hospital for either bronchitis or asthma.  
Additionally noted was that she had experienced frequent 
attacks of asthma on a biweekly basis, and had to use "a lot 
of nebulizers and medication" for her asthma.   Apparently, 
the veteran's asthma had gotten slowly worse over the years, 
with shortness of breath requiring the use of atomizers as 
many as 5, 6 or 7 times a day.  Reportedly, these asthma 
attacks occurred every few days.  The veteran stated that she 
spent a lot of time in bed with her asthma attacks, maybe as 
much as "2 days a week."  The examiner commented that it was 
"hard to get a history out of the veteran," because she 
"jumped around so."  Apparently, the veteran experienced 
bronchitis "with a cough," which sometimes became purulent, 
and was sometimes "clear," occurring 2 to 3 times a year, and 
lasting several days.  The previous spring, it had lasted 3 
weeks, and required treatment with antibiotics.  According to 
the veteran, her asthma was aggravated by bronchitis.  The 
veteran further stated that she had "a lot of allergies," and 
that she thought her asthma "had gotten steadily worse," to 
the point where she wasn't able to do any work.  Reportedly, 
she was unable to work outside because of "the environmental 
contact" and she could hardly do anything inside because she 
"gets short of breath and gets more of an asthma attack."  
She had 3 children to take care of.  Noted at the time of 
examination was that the veteran was "very much overweight," 
which did not help her breathing problem.  Her asthma 
reportedly "varied," being very severe sometimes for 2 to 3 
days, and then "easing up" for 2 to 3 days.  Overall, 
however, the veteran and her husband were of the opinion that 
her asthma had become "a little bit worse" over the past 
2 years. 

On physical examination, the veteran stood 5 foot 5 inches 
tall, and weighed 220 pounds.  Ear, nose and throat 
examination revealed the presence of an asthmatic, or at 
least allergic, rhinitis.  The ear passageways were open, but 
the mucosa were quite swollen.  At the time of examination, 
the veteran exhibited a postnasal drainage, but no tenderness 
over her sinuses.  Examination of the veteran's chest 
revealed a few rhonchi and rales at the base of both lungs.  
Her heart was not enlarged, and there was no evidence of any 
edema.

Pulmonary function testing revealed an FEV-1 of 98 percent of 
predicted, and an FEV-1/FVC of 79 percent.  Spirometry was 
reported as within normal limits.  Radiographic studies of 
the veteran's chest showed the cardiomediastinal silhouette 
and hila to be within normal limits.  The lungs and pleural 
spaces were likewise clear.  The pertinent diagnosis noted at 
the time of examination was of bronchial asthma, which had 
been "possibly" getting worse over the past 2 years, with 
frequent attacks and constant medications.  Additionally 
noted was the presence of an intermittent chronic bronchitis 
which flared several times a year, possibly on an allergic 
basis.  Further noted were problems with allergic rhinitis 
and sinusitis, as well as sinus headaches, and "sometimes" an 
asthma attack.  In the opinion of the examiner, the veteran 
suffered from bronchial asthma which was "getting worse," as 
well as an intermittent chronic bronchitis "which flared" on 
an allergic basis.

On VA general medical examination in June 1999, it was noted 
that "extensive" records of the veteran had been made 
available for review.  Regarding her asthma, the veteran 
claimed that her symptoms were not seasonal, and could occur 
"any time during the year," but were "definitely worse" in 
cold weather, or if there was "a lot of humidity in the air."  
For her asthma, the veteran utilized Serevent and Vancenase 
inhalers twice a day, and a Proventil inhaler "if needed" for 
more severe symptoms.  In addition, she had a nebulizer which 
she rarely used "for a more severe attack."

On physical examination, the veteran's lungs showed normal 
breath sounds throughout.  No rales or wheezes were in 
evidence, nor was there any evidence of coughing, or of 
dyspnea.  Pulmonary function tests showed an FEV-1 of 77 
percent of predicted, and an FEV-1/FVC of 65 percent.  The 
pertinent diagnosis was of mild to moderate bronchial asthma.  
Additionally noted was that the veteran was "not steroid 
dependent," and had not required any recent hospitalizations 
for treatment of her asthma.

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected bronchial asthma.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board notes that, effective October 7, 1996, the 
schedular criteria for the evaluation of service-connected 
diseases of the trachea and bronchi underwent complete 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply, unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for service-
connected bronchial asthma be evaluated under the pertinent 
regulations effective both before and after the October 7, 
1996 changes to the rating schedule.  See Bernard v. Brown, 4 
Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 (April 10, 
2000).

In the present case, it is clear that, over a fairly extended 
period of time, the veteran has required treatment for 
symptomatology associated with her service-connected asthma.  
However, based on our review of the entire evidence of 
record, it would appear that the veteran has required only 
very infrequent visits to the emergency room, and, 
apparently, no inpatient hospitalizations.  While on VA 
pulmonary examination in May 1999, the veteran's bronchial 
asthma appeared "possibly" to be getting worse, at the time 
of that examination, her air passageways were open, and 
spirometry was within normal limits.  Additional pulmonary 
function testing revealed an FEV 1 of 98 percent of 
predicted, in conjunction with an FEV 1/FVC of 79 percent.

On VA general medical examination conducted in conjunction 
with the aforementioned VA pulmonary examination, the 
veteran's lungs appeared to be normal, with no rales or 
wheezes, and no evidence of dyspnea.  In the opinion of the 
examiner, the veteran suffered from mild to moderate 
bronchial asthma, and was not "steroid dependent."  Nor had 
she required any recent hospitalizations for treatment of her 
service-connected asthma.  Pulmonary function testing 
conducted at that time showed an FEV-1 of 77 percent of 
predicted, in conjunction with and FEV-1/FVC of 65 percent.

The Board observes that, pursuant to those laws and 
regulations in effect prior to October 7, 1996, a 30 percent 
evaluation for service-connected bronchial asthma is 
warranted where there is evidence of moderate bronchial 
asthma manifested by rather frequent asthmatic attacks 
(separated by only 10- to 14-day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent 
evaluation, under those same laws and regulations, requires 
evidence of severe bronchial asthma manifested by frequent 
attacks (1 or more attacks weekly) and marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, precluding more than light manual labor.  
38 C.F.R. Part 4, Code 6602 (effective prior to October 7, 
1996).

Under the current schedular criteria in effect for the 
evaluation of service-connected bronchial asthma, a 30 
percent evaluation is warranted where there is demonstrated 
an FEV-1 of 56 to 70 percent of predicted; or an FEV-1/FVC of 
56 to 70 percent; or a need for daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires demonstrated 
evidence of an FEV-1 of 40 to 55 percent of predicted; or an 
FEV-1/FVC of 40 to 55 percent; or the necessity for at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (that is, at least 3 per year) 
courses of systemic (that is, oral or perenteral) 
corticosteroids.  38 C.F.R. Part 4, Code 6602 (effective 
October 7, 1996).

Based on the aforementioned, it is clear that the veteran 
experiences some degree of impairment as a result of her 
service-connected bronchial asthma.  However, it is similarly 
clear that the veteran's asthma is not more than 30 percent 
disabling.  Notwithstanding that the veteran's bronchial 
asthma is, at present, "possibly" getting worse, her current 
symptomatology does not yet rise to a level commensurate with 
the assignment of an increased (which is to say, 60 percent) 
evaluation under either the "old" or "new" criteria for the 
evaluation of service-connected asthma.  This is to say that 
the veteran currently suffers from no more than mild to 
moderate bronchial asthma, is not "steroid dependent," and 
has not required any recent hospitalization for treatment of 
her service-connected asthma.  Under such circumstances, an 
increased schedular evaluation for bronchial asthma is not 
warranted.


ORDER

An increased evaluation for service-connected bronchial 
asthma on a schedular basis is denied.


REMAND

The Board notes that 38 C.F.R. § 3.321(b)(1) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, 
(redesignated as the Under Secretary for Benefits) 
(hereinafter, Director) for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claim (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88 (1996) and Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Further, 38 C.F.R. § 4.16(b) provides for a total rating and 
is applicable where a claimant is unable to secure or follow 
a substantially gainful occupation by reason of service-
connected disability.  In contrast to section 3.321(b)(1), 
section 4.16(b) does not require a finding that the schedular 
ratings are inadequate to compensate for the average 
impairments in earning capacity caused by particular 
disabilities, but requires only a finding that the service-
connected disabilities render a particular veteran 
unemployable.  The Court has held that the Board is required 
to consider this matter in an increased rating case where the 
record indicates that the veteran may be unable to work as a 
result of service-connected disability.  The analysis in 
Floyd would appear to also apply to a total rating claim 
based on unemployability under 38 C.F.R. § 4.16(b) in view of 
that section's similar requirement of referral to the 
Director when the issue is raised in an increased rating 
case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The RO did not consider assignment of an extraschedular 
rating for the veteran's bronchial asthma, nor has the 
veteran specifically alleged that she is entitled to an 
extraschedular rating.  Nevertheless, the Court and General 
Counsel for VA have held that the Board is required to 
address the issue of an extraschedular rating where the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability or where the evidence 
indicates that the veteran may be unable to work due to 
service-connected disabilities.  See VAOPGCPREC 6-96 (1996) 
for a discussion as to when the Board is required to address 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) or 38 C.F.R. § 4.16(b).

In the instant case, the Board notes that the veteran has 
claimed that her asthma had increased in severity to the 
point where she wasn't able to do any work.  Reportedly, she 
was unable to work outside because of "the environmental 
contact" and she could hardly do anything inside because she 
"gets short of breath and gets more of an asthma attack."  
Therefore, the Board is of the opinion that the record 
contains evidence indicating that the rating schedule may be 
inadequate and that the veteran may be unable to work due to 
the service-connected asthma disability.  The Board finds 
that additional development is necessary to make an accurate 
determination as to whether the veteran is entitled to an 
extraschedular rating.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide an account of her 
employment history and any unusual or 
exceptional factors that might entitle 
her to an extra-schedular rating for her 
bronchial asthma under 38 C.F.R. § 
3.321(b)(1) or 4.16(b), such as the 
effect her asthma condition has had on 
her ability to obtain and retain 
employment.

2.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
veteran's case should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of assignment of an 
extraschedular evaluation.

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran and her 
representative should be furnished a Supplemental Statement 
of the Case regarding this matter and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 16 -

- 1 -


